Citation Nr: 1721458	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-13 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 70 percent for PTSD.


ATTORNEY FOR THE BOARD

J. R. Hines, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which continued a 30 percent for PTSD.

In a May 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office.  In a January 2014 VA Form 27-0820, the Veteran requested a hearing via videoconference.  A hearing was scheduled for September 2014, but the Veteran did not report.  As good cause was shown, his hearing was rescheduled.  Prior to the new hearing, the Veteran cancelled his request. 

In April 2015, the Board remanded the appeal for further development.

The issue of entitlement to a rating higher than 70 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD more closely approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  An April 2010 notice letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records from the Social Security Administration are also in the file.

The Veteran was provided VA medical examinations in May 2010 and in March 2011.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Rating

The Veteran maintains that his PTSD symptoms are more severely disabling than reflected by the currently assigned 30 percent rating.

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated at 30 percent and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The rating of psychiatric disorders is ultimately based upon their resultant level of occupational and social impairment.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (2013).  The evaluation, however, is symptom-driven, meaning that the symptomatology should be the fact-finder's primary focus in determining the level of occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 116-17.  This includes consideration of the frequency, severity, and duration of those symptoms.  38 C.F.R. § 4.126(a); Vazquez-Claudio, 713 F.3d at 117.  Significantly, however, the symptoms enumerated in the rating criteria are merely examples of those that would produce such level of impairment; they are not exhaustive, and VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio, 713 F.3d at 115; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the Board finds that the Veteran suffers from symptoms of similar severity, frequency, and duration that cause occupational and social impairment equivalent to that which would be produced by the specific symptoms enumerated in the rating criteria, then the appropriate equivalent rating will be assigned.  38 C.F.R. 4.21; Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.  

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. Mar. 27, 2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have "been hospitalized or treated on an inpatient basis" to establish suicidal ideation because that "imposes a higher standard than the criteria in the [Diagnostic Code] for mental disorders." Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Id.  Rather, it is error where the Board fails to adequately assess evidence of a sign or symptom experienced by the veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the veteran's symptoms as a whole.

For the reasons that follow, the Board finds that a rating of at least 70 percent for PTSD is warranted for the entire appeal period.  Entitlement to a rating in excess of 70 percent, for the entire appeal period, is discussed in the Remand.

VA treatment records show the Veteran endorsed some symptoms including, but not limited to: depression, impaired sleep, anxiety, and trouble with crowds.  He mostly denied audio and visual hallucinations, but did admit to some paranoia hearing noises and thinking an intruder was in the house.  Judgment and insight were noted to be fair and limited, respectively.

The Veteran underwent VA examinations in May 2010 and in March 2011.
 
In brief summary, at the May 2010 examination, symptoms of anxiety, depression, anhedonia, racing thoughts, auditory hallucinations, nightmares, suicidal ideation and attempts, and homicidal ideation were reported.  Following clinical examination and record review, the examiner identified the following AXIS I diagnoses: polysubstance dependency, schizoaffective disorder, and PTSD.  A Global Assessment Functioning (GAF) score of 45-50 was assigned.  The examiner also provided assessments as to occupational and social functioning.  He noted that the Veteran has had a lifelong pattern of employment and social instability due to drug dependency, personality disorder, psychosis and PTSD.  The examiner stated that he was unable to say how much of the maladaptive behavior was related to PTSD in light of the other comorbid conditions, consistently invalid psychological testing, and noncompliance with medication.  However, the examiner indicated that he believed the Veteran to be extremely maladapted because of his PTSD and schizophrenia.  The examiner also noted that it is unlikely that he will ever achieve independent employment; his prognosis overall was poor.

At the March 2011 examination, another examiner provided AXIS I diagnoses of PTSD, schizoaffective disorder, and polysubstance dependency in full sustained remission per Veteran.  In brief summary, the examiner opined that it is not possible to parse out which diagnoses independently contribute to the Veteran's functional deficits, or determine which symptoms contribute to his lower quality of life as many of them overlap and interact with each other making it ethically and clinically impossible to definitively distinguish the functional deficits.  A GAF of 60 was assigned.  The examiner stated that there are deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As for work, the examiner indicated that the Veteran has evidenced impaired judgment by impulsively leaving jobs.  Regarding thinking, his thinking is paranoid and ruminative.  The examiner also noted that the Veteran's condition appeared to be relatively unchanged from the prior examination in May 2010; the same symptoms were reported with little variation and progress notes from his attending psychiatric indicate similar problems.   

Based on the cumulative evidence in this case, and resolving reasonable doubt in favor of the Veteran, PTSD is shown to have manifested with symptoms that resulted in deficiencies in most areas such as work, family relationships, judgment, thinking, and mood throughout the appeal period.  The Board need not overtly discuss all evidence in the claims file.  See Gonzalez v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000).  Accordingly, the evidence supports the assignment of at least a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  Entitlement to an even higher rating for the entire appeal period is discussed below.


ORDER

Resolving all reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD is granted.


REMAND

The Board has granted the Veteran a disability rating of 70 percent.  However, as this decision constitutes only a partial grant of the benefits sought on appeal, the issue of an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additional development is needed.

In June 2016, pertinent VA treatment records dated from January 2014 to June 2016 were associated with the claims file, following the supplemental statement of the case (SSOC) that was issued in March 2016.  The March 2016 SSOC reflects that only treatment records dated from April 2012 and January 2014 were considered.  As the Veteran has not waived his due process right to initial AOJ consideration of this additional, pertinent evidence, the claim must be remanded for AOJ review.  See 38 C.F.R. § 20.1304(c) (2016).

On remand, the file should be updated with any additional, pertinent VA and private medical records.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records since June 2016.

2.  Contact the Veteran at and ask him to provide, or provide authorization for VA to obtain, medical records from private healthcare providers who have treated him for his PTSD.  If these records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Thereafter, readjudicate the issue of entitlement to a rating higher than 70 percent for PTSD.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


